Per Curiam.
Respondent was admitted to practice by this Court in 1991 and maintains a law office in the City of Glens Falls, Warren County. Petitioner moves to confirm in part and disaffirm in part a Referee’s report which sustained three of five charges of professional misconduct against respondent. Respondent requests that the report be confirmed as submitted.
Upon reviewing the record, we find respondent guilty of neglecting his client’s case (see Code of Professional Responsibility DR 6-101 [a] [3]; DR 9-102 [c] [4] [22 NYCRR 1200.30 (a) (3); 1200.46 (c) (4)]), failing to communicate with his client and the client’s new counsel (see DR 1-102 [a] [5] [22 NYCRR 1200.3 (a) (5)]) and failing to cooperate with petitioner’s investigation (see DR 1-102 [a] [5] [22 NYCRR 1200.3 (a) (5)]). The gravamen of respondent’s misconduct was his failure to deposit settlement checks totaling $3,850 into a scholarship fund as directed by his client.
In view of the mitigating circumstances set forth by respondent, especially his unblemished disciplinary record as an attorney, and the fact that this matter resulted in no monetary loss to the client, we conclude that respondent should be censured.
Mercure, J.R, Crew III, Rose, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion is granted to the extent that it seeks to confirm the Referee’s report and is otherwise denied; and it is further ordered that respondent is found guilty of professional misconduct as set forth in Charges I, II and V of the petition; and it is further ordered that respondent is hereby censured.